Citation Nr: 1035403	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-38 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from July 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a right shoulder 
disability.  During his VA examination in November 2008, the 
Veteran stated that his private medical provider treated his 
right shoulder and ordered physical therapy five years prior.  
Medical records from the private provider, identified as Dr. B., 
and the physical therapist have not been obtained.

VA has a duty to assist the Veteran in the procurement of 
pertinent treatment records..  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Since the Veteran has not provided and VA has not 
attempted to obtain the treatment records from Dr. B. or the 
physical therapist, the Board finds that a remand is warranted so 
that the records can be obtained.

Further, in May 2008, the RO informed the Veteran that his claims 
file had to be rebuilt; however, the original claim, rating 
decision, statement of the case, and substantive appeal, as well 
as original service treatment records (STRs) appear to be 
included in the claims file.  What appear to be original 
documents from the 1970s are also within the claims file.  
Subsequent to the issuance of the May 2008 notice to the Veteran, 
the RO noted that the Veteran's representative had his original 
claims file.  On remand, the RO should clarify whether the 
current claims file is an original or rebuilt file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an 
authorization and release form so that VA can 
obtain and associate with the claims file 
medical records from his private medical 
providers, to include his primary care 
physician, Dr. B., identified in the VA 
examination, and his physical therapist.  All 
attempts to obtain the treatment records 
should be documented in the claims file.  If 
unable to obtain any of the treatment 
records, notify the Veteran and inform him of 
his right to obtain and submit the records 
for VA review.

2.  Make a formal finding as to whether the 
current claims file is the original or a 
rebuilt file.

3.  Upon completion of the above, 
readjudicate the Veteran's claim.  If the 
outcome remains unfavorable to the Veteran, 
issue a supplemental statement of the case, 
allow time for the Veteran to respond, and 
then return the claim to the Board for 
further adjudication.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


